 Case 3:18-cv-03146-N-BH Document 15 Filed 12/07/18                   Page 1 of 2 PageID 108


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DARIUS J. PALMER,                                  §
                                                   §
           Plaintiff,                              §
                                                   §
v.                                                 §   CIVIL ACTION NO. 3:18-CV-03146-N-
                                                   §   BH
NISSAN FINANCE, NMAC, EXPERIAN                     §
CORP., EQUIFAX, TRANSUNION,                        §
INNOVIS DATA SOLUTIONS,                            §
ANONYMOUS ATTORNEY 1, and                          §
ANONYMOUS BUSINESSES,                              §
                                                   §
           Defendants.

           DEFENDANTS NISSAN FINANCE AND NMAC’S CORPORATE
     DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS

           Defendant Nissan Motor Acceptance Corporation (“NMAC”) improperly named as

Nissan Finance and NMAC files its Corporate Disclosure Statement and Certificate of Interested

Persons.

           NMAC is a California corporation that is 100% owned by Nissan North America, Inc.

(“NNA”), a California corporation. Neither NMAC nor NNA is traded publicly. NNA is 100%

owned by Nissan Motors Ltd. (“NML”), a Japanese corporation publicly traded on Nikkei

exchange. A controlling interest is NML is owned by Renault, SA, a French corporation.

           The following entities and/or persons are financially interested in the outcome of this

case:

           1)      Darius J. Palmer;
           2)      NMAC;
           3)      Experian Information Solutions Inc.;
           4)      Equifax;
           5)      Transunion LLC; and
           6)      Innovis Data Solutions



690845.1
                                                   Page 1 of 2
 Case 3:18-cv-03146-N-BH Document 15 Filed 12/07/18                Page 2 of 2 PageID 109




                                           Respectfully submitted,

                                           By: /s/ Aimee G. Szygenda
                                              R. DWAYNE DANNER
                                              State Bar No. 00792443
                                              AIMEE G. SZYGENDA
                                              State Bar No. 24027054
                                              MCGLINCHEY STAFFORD, PLLC
                                              Three Energy Square
                                              6688 North Central Expressway, Suite 400
                                              Dallas, Texas 75206
                                              Telephone: (214) 445-2445
                                              Facsimile: (214) 445-2450
                                              ddanner@mcglinchey.com
                                              aszygenda@mcglinchey.com

                                               ATTORNEYS FOR NISSAN MOTOR
                                               ACCEPTANCE CORPORATION


                               CERTIFICATE OF SERVICE

I hereby certify that on the December 7, 2018, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all counsel of record by operation of the Court’ s electronic filing system and to
Plaintiff pro se at:

            Via First Class and Certified Mail/RRR 9414 7266 9904 2022 7515 69

                                    Darius J. Palmer
                                  3017 Mill Creek Way
                                   Forney, TX 75126
                                    Pro Se Plaintiff



                                                    /s/ Aimee G. Szygenda
                                                    AIMEE G. SZYGENDA




690845.1
                                               Page 2 of 2
